DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
Applicants' arguments, filed 12/9/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 15-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westrin (US 2017/0304319).
	Westrin teaches oral films “consisting essentially dexamethasone and hydroxypropyl methylcellulose, wherein the concentration of dexamethasone is 30% w/w or more and the concentration of hydroxypropyl methylcellulose is between 35 and 70% w/w based on total dry matter” (Abstract).
	Westrin teaches a specific embodiment comprising 40% dexamethasone (API; hydrophobic), 30% Hypromellose type 2910 (hydroxypropyl methylcellulose; HPMC; thermally gelling polymer; gelling agent), 30% Hypromellose 2910, and purified water (solvent) (Example 1, p. 7, para. [0103]).
	Westrin teaches, “The film is prepared by adding purified water to a suitable container.  The water is heated to about 75°C. and the celluloses are added and dispersed.  The heat is turned off and under stirring the coating mass is cooled to room temperature.  Then dexamethasone is added and the coating mass is stirred until a homogeneous coating mass is achieved” (p. 7, para. [0105]).  The resulting viscous suspension is “casted onto an intermediate liner made of PET” (substrate) (Id.), wherein it is heated in a “drying oven” at an “elevated temperature of 65-75°C. to evaporate the water (Id. at para. [0106]).  Here the elevated temperature is at or above the thermal gelling point of the mixture since HPMC has a thermal gelling point of 32°C, as shown in the instant specification (see p. 15, para. [0063]).
Westrin teaches, “The temperature is critical ; if too high the product may be damaged resulting in inferior mechanical quality or decreased dexamethasone stability, and if too low the desired drying will not be achieved in reasonable time” (Id.).
ethyl cellulose (hydrophobic excipient) and HPMC (Pharmacoat 603) (p. 11. D12:100, D12:101; see also J13:106a-109a), dry heated in an oven at 45-65°C (p. 11, para. [0171]), as per claims 10-12.
	The prior art is anticipatory insofar as it teaches a method of forming an orodipersible film by forming a mixture of a thermally gelling polymer, a solvent, and one or more ingredients including at least one active pharmaceutical ingredient cast onto a substrate  and at or above the thermal gelling point allowing the solvent to evaporate. 
	 As an orodispersible film, it would have been expected to place the film in the oral cavity of a patient, as per claims 17 and 18. 

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over Westrin (US 2017/0304319) as applied to claims 1-6, 10-12, 15-17 above, and further in view of Gardner (US 2004/0120991).
Westrin, which is taught above, differs from claim 18 insofar as it does not teach further applying an ingredient to the surface of the film after it is formed.

According to Gardner, “Benefits of having distinct regions are that it provides diversification to provide different sensations for a consumer in one product” (p. 1, para. [0007]).
The films “may comprise a region having a first composition having a first functional component” (p. 1, para. [0011]) and another region “having a second composition having a second functional component” (p. 1, para. [0012]), wherein functional components include pharmaceutical agents (Id). 
	Pharmaceutical components include “non-steroidal anti-inflammatory drugs” such as “ibuprofen”, narcotic-analgesics such as “naloxone” (p. 5, para. [0053]) and “anti-fungal agents” (p. 6, para. [0054]).
	Gardner teaches a specific embodiment where two films are made where “[d]uring casting, the solutions can be poured simultaneously to form stripes or one solution can be poured and the second can be poured on top to form a design” (p. 10, Example 1, para. [0095]).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to modify the films of Westrin to have other pharmaceutical agents for the advantage of having distinct regions are that it provides diversification to provide different sensations for a consumer in one product, as taught by Gardner.  Since ibuprofen and naloxone, taught in Gardner, are suitable pharmaceutical agents for oral films it would have been obvious to use them in the method of Westrin.  Since providing 

	

Allowable Subject Matter
Claims 1-14 and 19 are allowed.

	
	Response to Arguments
	Applicant argues, in view of the amendment to claim 1, “all claims which depend from claim 1 are patentable over the cited references” (p. 5).
	The Examiner disagrees.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113.)
“[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
In this case, there does not appear to be an obvious difference between heating the product via a preheated tray or an oven.  The prior art product, nevertheless, is heated at or above the thermal gelling point.  Accordingly, the prior art product reasonably appears to be identical with the product claimed by applicant.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612